Citation Nr: 0125432	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-22 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for aggravation of non-service connected 
osteoarthritis of the cervical spine as a result of treatment 
by the Department of Veterans Affairs.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of bowel and bladder control as a 
result of treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his daughter




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from May 1959 to April 1963.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

The Board notes that the veteran receives special monthly 
compensation under 38 U.S.C.A. § 1114 at the M-2 level for 
loss of use of the lower extremities, as well as special 
housing assistance based on total disability due to loss of 
use of both lower extremities under 38 U.S.C.A. § 2101(a).  
Although the veteran has contended that he suffers additional 
disability as a result of surgery by VA and he has increased 
difficulty with daily living and that he requires more 
assistance, his representative has stated that while the 
veteran could make such a claim for aid and attendance based 
on this additional disability being appealed, such a claim is 
not currently in appellate status.  


REMAND

The issues before the Board are whether the veteran is 
entitled to compensation under the provisions of Title 38, 
United States Code, Section 1151, for aggravation of non-
service connected osteoarthritis of the cervical spine and 
for loss of bowel and bladder control as a result of VA 
treatment.  The veteran claims that compensation is warranted 
in this case because of complications and improper procedures 
related to two spinal surgeries performed in the spring of 
1999.  He believes that, as a result of the surgeries, he 
suffered greatly and now has additional disability, including 
pain, difficulty with his upper extremities, and difficulty 
with bladder and bowel control.  

The Board notes that the statutory criteria applicable to 
claims for benefits under the provisions of 38 U.S.C.A. § 
1151, underwent a significant revision effective October 1, 
1997, for claims filed on or after that date.  Here, the 
veteran's request for benefits under § 1151 was filed in 
1999; thus, this claim must be decided under the current, 
post-October 1, 1997, version of 38 U.S.C.A. § 1151.  The 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) 
provide, in pertinent part, that:

 (a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and -  (1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was--  (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or  (B) an event not 
reasonably foreseeable;

38 U.S.C.A. § 1151 (West Supp. 2001).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

A review of the procedural history of this case reflects that 
in 1963 the RO granted service connection for chondromalacia 
of both knees as well as service connection for 
thrombophlebitis of the right leg and varicose veins of the 
left knee.  The veteran was granted a total rating based on 
individual unemployability due to these service-connected 
disabilities in March 1973.  The veteran was found to be 100 
percent disabled due to loss of use of both feet due to 
osteoarthritis of both knees and bilateral varicose veins 
with recurrent thrombophlebitis in both lower extremities in 
June 1977.  Special monthly compensation at the M-2 level was 
established effective from 1977.  

During the pendency of the veteran's appeal, legislation was 
passed that redefines the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5103A (West Supp. 2001).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  In addition, 
regulations pertinent to the veteran's claim were amended and 
these amendments are applicable to the same claims noted 
above.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Where the law or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, the version of the law or regulations most 
favorable to the appellant applies unless Congress provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1990).

The Board observes that additional development is required 
prior to a review of the claim in order to fully comply with 
the VA's statutory duty to assist the veteran with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  In this case, the RO has not developed or 
considered the veteran's claim under the VCAA and amended 
regulations.  The veteran has, through his representative, 
requested this additional development to include obtaining a 
medical opinion.  A Remand is thus necessary so that the RO 
can undertake such action.

For instance, the VCAA provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit provided 
there is a reasonable possibility that such assistance will 
aid in substantiating the claim.  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103(A)).  The representative has 
specifically requested that an examination be conducted and 
an opinion be obtained in order to determine whether the 
veteran has residual disability as the result of VA 
treatment.   

In this case, the veteran seeks compensation for additional 
disability resulting from spinal surgery.  Section 1151, as 
set forth above, authorizes compensation for disability 
allegedly resulting from VA's surgical treatment in certain 
circumstances.  A December 1999 clinical record reflects that 
the veteran has had three surgeries to his neck.  The first 
occurred in the private sector in 1990, for cervical 
myelopathy, which may have been involving the left upper 
extremity.  The second surgery was done at the Miami VA in 
1991.  The veteran experienced a reoccurrence of symptoms in 
March 1999 with numbness and acroparesthesia.  He was 
referred to the Miami VA where an expansible laminotomy with 
fusion was performed.  Four days post surgery the veteran was 
complicated with a hematoma compressing the T1-T5 portion of 
the spinal cord.  It was observed in a December 1999 clinical 
record that the veteran may have been restarted on 
anticoagulation therapy too early, since he had a history of 
pulmonary embolism.  It was noted that the discharge summary 
and investigation from the Miami VA were available and 
reviewed using the network health exchange program.  It is 
not clear whether all related treatment records are part of 
this veteran's record currently at the Board.  The December 
1999 assessment notes discussing with the veteran the 
complication of cord compression with a post operative 
hematoma and the permanent nature of the deficit; however, 
the nature of any resultant disability was not described.  
The veteran's representative has referred to this record and 
has requested a medical opinion to determine the nature and 
extent of impairment due to this treatment.  

However, there is no medical opinion of record discussing the 
merits of the veteran's claim.  The veteran has testified 
that he now drops things when he tries to pick them up, and 
that he has trouble propelling a manual wheelchair.  

He has also claimed problems with the lower extremities, 
indicating that he has trouble using the bathroom.  He was 
evaluated and treated for urge incontinence of urination with 
frequency as well as the sensation of incomplete bladder 
emptying.  He now needs to wear disposable pads so that he 
does not wet the bed.  He claims he did not have this problem 
prior to the April 1999 surgery.  The veteran also testified 
that he had lost bowel control and that he now has a 
difficult time going to the bathroom because he is 
constipated.  Since the surgery he has required laxatives.  
Moreover, he has testified that his lower extremities have 
been effected as demonstrated by the fact that he now walks 
with the aid of a cane or crutches and he must also use a 
scooter or walker to get around.  Nonetheless, the 
manifestations of this contention are unclear at present as 
the clinical records in the file do not show ongoing bladder 
or bowel incontinence.  

The crux of the veteran's argument is that there is a medical 
opinion of record which shows that the hematoma requiring 
emergency evacuation surgery developed as a result of 
restarting the veteran's anticoagulation medications too soon 
after the first surgery, thus necessitating the second 
surgery which led to the alleged disabilities.  

The RO should assist the veteran by obtaining all pertinent, 
outstanding evidence which are relevant to the claim.  These 
would include but are not limited to records obtained through 
the network health exchange program referred to in the 
December 1999 clinical note.  The RO should further assist 
the veteran by giving him an opportunity to present 
additional argument in support of his claim.  Additionally, 
the veteran should be given the opportunity to submit 
additional evidence and argument.  In this regard, the VA 
must ensure that it fulfilled its duty to notify the veteran 
of the evidence necessary to substantiate his claims.  See 
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  The VA should assist the veteran in these matters 
prior to the Board's review.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) ("[I]f BVA determines that [an] 
omission . . . did not prejudice the claimant or violate VA's 
statutory duty to assist, BVA [can] properly render a 
decision on the appeal....").  As such, the Board finds that 
the duty to assist was not yet satisfied and the case is not 
ready for appellate review.

This claim is REMANDED to the RO for the following 
development:

1.  The RO, after obtaining all relevant 
VA treatment records, should arrange to 
transfer the veteran's claims file to a 
VA medical specialist for an examination 
and medical opinion.  The RO should 
request the specialist to review the 
entire claims file with a copy of this 
remand and, following the examination, 
render an opinion regarding whether the 
anticoagulation therapy appears to have 
been restarted too early, as well as 
whether any such error led to the second 
surgery and then to any alleged 
disability.  Any records reviewed from 
the network health exchange program 
should be identified and associated with 
the veteran's claims file.  The examiner 
should express an opinion as to whether 
there is additional disability from the 
VA hospitalization, medical or surgical 
treatment, the results of which were not 
reasonably foreseeable or whether there 
is additional disability due to VA 
treatment that was careless, negligent, 
or otherwise administered in some degree 
of error.  The specialist should express 
the rationale on which his or her opinion 
is based and clearly identify the 
additional disability.

2.  The RO should then review the opinion 
to determine whether it complies with the 
previous instruction.  If it is deficient 
in any regard, immediate corrective 
action should be taken.  

3.  Thereafter, the RO should review the 
claims file and ensure compliance with 
all notification and assistance 
requirements of the VCAA.  

4.  Finally, the RO should readjudicate 
the appellant's claim.  If the RO denies 
the benefit sought, it should provide the 
veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto before the record is returned to 
the Board for appellate review.

The purposes of this REMAND are to afford the veteran due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran has the right to submit additional 
evidence and argument in connection with the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




